Citation Nr: 1613402	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-44 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for status post lumbar decompression at L5-S1 with residual of degenerative joint disease of L5-S1 and intervertebral disc syndrome of the lumbar spine involving the right sciatic nerve.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R.M.K., Counsel





INTRODUCTION

The Veteran served on active duty from October 1985 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over the claim was subsequently transferred to the RO in Atlanta, Georgia.

When this case was previously before the Board in August 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The issue of service connection for a left shoulder disability and increased ratings for major depressive disorder with sleep disturbances and radiculopathy of the right extremity appear to have been raised by the record in a February 2016 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matters to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Veteran has changed representatives during the pendency of the appeal.  Initially, he was represented by the American Legion.  Subsequently, he appointed the Texas Veterans Commission as his representative.  The Texas Veterans Commission is recognized as the current representative.

This appeal has been processed through VA's Virtual Benefits Management System (VBMS) and Virtual VA paperless claims file systems.  Accordingly, the Agency of Original Jurisdiction (AOJ) should account for the existence of the Veteran's paperless claims file in any future consideration of this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In response to the Board's August 2014 remand, the Veteran was afforded a VA examination in January 2015 to evaluate his service-connected back disability.  Subsequently, VA medical records in February 2016 show that the Veteran was in a serious automobile accident,  requiring hospitalization,  a below knee amputation of his right leg due to a crush injury, and swelling where he was hit in the left side of his back.  Thus, in view of this evidence that indicates the Veteran's service-connected lumbar disability may have changed in severity, he should be afforded a new VA examination that includes both the orthopedic and neurologic manifestations of the disability.  38 U.S.C.A. § 5103A (d).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated treatment records of the Veteran and associate them with the claims file.

2.  Schedule a VA examination in order to determine the current severity of the service-connected lumbar spine disability and any associated neurologic impairment.  Access to the electronic claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.

All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail.  The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor. The examiner is also directed to specifically comment on the following:

(a) Whether there is any ankylosis, either favorable or unfavorable, of the spine.

(b) Whether the lumbar spine disability has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest within the last 12-month period.

(c) Report all neurologic impairment resulting from the service-connected lumbar spine disability. 

If any neurologic impairment is found, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is complete paralysis of the sciatic nerve, the examiner should report whether the foot dangles and drops, whether there is active movement possible of the muscles below the knee or whether flexion of the knee is weakened or lost. 

If there is neurologic impairment of the lower extremities that is not related to the service-connected back disability, the examiners should so report.  The examiner must provide rationale for his or her opinions that takes into account the Veteran's reports of history and current symptoms.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.
 
3.  After completing all indicated development, the AOJ should readjudicate the claim appeal, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case a afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

